UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7123



In Re: ROBERT AUGUSTINE D’ANJOU,

                                                         Petitioner.



     On Petition for Writ of Audita Querela.     (CR-91-86-MU)


Submitted:   November 19, 2003        Decided:     December 15, 2003


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Augustine D’Anjou, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Augustine D’Anjou petitions this court for a writ of

audita querela, seeking to have this court recall its mandate in

United States v. D’Anjou, No. 99-7004 (4th Cir. Nov. 10, 1999)

(unpublished). We note that we previously denied D’Anjou’s earlier

motion to recall the mandate, and we conclude that a writ of audita

querela is not an appropriate means of seeking recall of a court’s

mandate.   See United States v. Valdez-Pacheco, 237 F.3d 1077, 1079

(9th Cir. 2001). We therefore grant the motion for leave to proceed

in forma pauperis and deny the petition for a writ of audita

querela. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2